Title: Joel Yancey to Thomas Jefferson, 26 October 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dr Sir
						
							Bedford
							26th Octr 1819
						
					
					Mr Bishop sets off this morning with Billy for charlottsvill, I have directed him to have him put in jail, and take the jailers receipt to you, I have paid him 5 dollars, and you will owe him the balance for taking him down, Hanah,s Billy arrived here on Friday last, Mr Bishop is to be our overseer at Tomahawk next year, and Robert Miller at B. Creek, we shall finish sowing wheat about the middle next month. Shall we then begin the Canal for the mill?   Yrs sincerely
					
						
							Joel Yancey
						
					
				